Name: Commission Regulation (EC) No 904/2002 of 30 May 2002 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  economic geography
 Date Published: nan

 Avis juridique important|32002R0904Commission Regulation (EC) No 904/2002 of 30 May 2002 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 142 , 31/05/2002 P. 0025 - 0026Commission Regulation (EC) No 904/2002of 30 May 2002amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(11) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 9(2) and Article 13(15) thereof,Whereas:(1) The period of validity of the export licences without refund referred to in Article 7(2a) and (3a) of Commission Regulation (EC) No 1162/95(5), as last amended by Regulation (EC) No 2298/2001(6), is currently limited to 30 days from the day of issue. Experience has shown that such a period is often too short because of the time taken by goods to reach ports; that period of validity should therefore be extended.(2) It has been found that, in periods of an increase in refund rates, the security of EUR 30 per tonne laid down in Article 10(c) of Regulation (EC) No 1162/95 is not sufficient to prevent large numbers of export licences in force for rice being returned to the issuing authorities. As such returns may generate problems in the administration of the exports, they should be discouraged by raising this guarantee.(3) Article 10(d) of Regulation (EC) No 1162/95 lays down a security of EUR 20 per tonne for the products referred to in Article 1 of Regulation (EEC) No 1766/92. Given the general reduction in refund levels the securities for export licences should also be reduced.(4) Article 10(e) of Regulation (EC) No 1162/95 lays down for malt three different security amounts depending on the period of validity of the export licences. Given the reduction in refund levels for malt exports the securities for those licences should be reduced and standardised.(5) Since the application of Agenda 2000, more and more cereal products have been exported with a refund equal to zero. Article 12 of Regulation (EC) No 1162/95 provides for a monthly adjustment of the amount of the refund. To avoid those cereal exports being regarded as subsidised under the rules of the World Trade Organisation negative corrections should be applied. To simplify administration of the exports it is preferable to regard a refund at an amount equal to zero as being ineligible for such an adjustment.(6) Article 12(6) of Regulation (EC) No 1162/95 stipulates that the adjustment provisions are not to apply to food aid operations. Since a similar provision has been introduced into Regulation (EC) No 2298/2001 laying down detailed rules for the export of products supplied as food aid that paragraph should be repealed.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1162/95 is amended as follows:1. Article 7(2a) is replaced by the following: "2a. In cases where no refund or export tax has been fixed, export licences for the products referred to in Article 1 of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EC) No 3072/95 shall be valid for 60 days from the day of issue."2. The third subparagraph of Article 7(3a) is replaced by the following: "Such export licences shall be valid for 60 days from the day of issue."3. The first sentence of Article 10(c) is replaced by the following: "EUR 45 per tonne for the products referred to in Article 1 of Regulation (EEC) No 3072/95 in the case of export licences."4. Article 10(d) is replaced by the following: "(d) EUR 15 per tonne for the products referred to in Article 1 of Regulation (EEC) No 1766/92 in the case of export licences.However, in the case of licences issued with a refund in accordance with Article 7(2), the security shall be EUR 24 per tonne.For exports to ACP countries under licences with special terms of validity, in accordance with Article 9 of this Regulation, the security shall be EUR 12 per tonne."5. Article 10(e) is deleted.6. In Article 12, the following paragraph 1a is added: "1a. The adjustment provided for in paragraph 1 shall not apply where the amount of the refund is equal to zero."7. In Article 12, the following paragraph 4a is added: "4a. The adjustment provided for in paragraph 4 shall not apply where the amount of the refund is equal to zero."8. Article 12(6) is deleted.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 308, 27.11.2001, p. 16.